IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2009
                                     No. 08-51229
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JERALD LEE HINES

                                                   Petitioner-Appellant

v.

WARDEN CLAUDE MAY

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:08-CV-59-SS


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
       Jerald Lee Hines, federal prisoner # 48922-080, filed a 28 U.S.C. § 2241
petition arguing that the Bureau of Prisons (BOP) should be compelled to
consider his nunc pro tunc application to have the state prison in which he was
previously confined designated as the place that his federal sentence began. The
district court denied Hines’s petition, and Hines now appeals.
       The denial of Hines’s § 2241 petition was based on the district court’s
findings that the BOP had considered Hines’s application and denied it, that the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-51229

BOP did not err in denying Hines’s application, and that Hines’s claims in the
instant § 2241 petition were barred by the doctrine of res judicata. In his
appellate brief, Hines does not address any of these findings. By failing to
address the district court’s rationale for denying the § 2241 petition, Hines has
waived any challenge he could bring to the denial of his petition. See Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED.




                                       2